DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-16 and 20 in the reply filed on 11/22/21 is acknowledged.  
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
for an elongate medical appliance” while the last line of the claim recites that the “transmitting member is coupled to the elongate medical appliance”.   Therefore, the claim is held to be indefinite as the scope of the claim cannot be adequately determined.  
Regarding claims 7 and 9, each claim recites the limitation "the elongate member".  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-6, 8 and 10-16 are rejected for at least the same reasons as applied to at leastone of claims 1,7, or 9 above by virtue of claim dependency.  
Regarding claim 20, similarly to claim 1, it is not clear if the claimed “elongate medical appliance” is intended to be part of the claimed disinfecting device.  The preamble of claim 20 states “A system to disinfect an elongate medical appliance” while lines 2-3 of the claim recite “transmitting member coupled to the elongate medical appliance”.   Therefore, the claim is held to be indefinite as the scope of the claim cannot be adequately determined.  

Claim Interpretation
5.	In light of the 112 rejections above, for examination purposes, the claims will be interpreted such that the “elongate medical appliance” is an intended use of the disinfecting device.  The preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II. The claim limitation will be met if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
The limitation of claims 1 and 20 reciting a “transmitting member coupled to the elongate medical appliance” is treated as functional language.  Thus, the functional limitation will be
satisfied by a transmitting member capable of being coupled to an elongate medical appliance.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4, 7-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez (US 2015/0335774 A1).
Regarding claims 1-2, Gomez discloses (figure 8) a disinfecting device (see para [0042]) for an elongate medical appliance (IV pole – figure 8), the disinfecting device comprising: an ultraviolet C (UVC) light transmitting member (300, 303) configured to irradiate an outer surface of the elongate medical appliance with UVC light, wherein the UVC light transmitting member is coupled to the elongate medical appliance (see figure 8 – either of UV light transmitting members 300,303 are attached to an IV pole).
Regarding claims 3-4, 7-8, the limitations of these claims are directed an intended use of the claimed disinfecting device.  The disinfecting device of Gomez is capable of being used with an elongate medical appliance as recited in claims 3-4 and 7-8.   A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.

Regarding claim 16, Gomez discloses that the IV pole is disposed within the disinfecting device (see figure 8 – IV pole runs though the middle of the UVC light transmitting member 306).  

8.	Claim(s) 1-9, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US 2015/0090903 A1). 
Regarding claim 1, Cole discloses a disinfecting device (germicidal system 100) capable of being used to disinfect for an elongate medical appliance, the disinfecting device comprising: an ultraviolet C (UVC) light transmitting member (aperture 108 in housing 106) configured to irradiate an outer surface of the elongate medical appliance with UVC light, wherein the UVC light transmitting member is capable of being coupled to the elongate medical appliance by clamp (110) which can be used to attach germicidal system (100) to any object that is to be disinfected (see figures 1, 5, 8-9; see para [0080]-[0082]).
Regarding claim 6, Cole discloses a that the device (100) further comprises a power supply (para [0091], a UVC light emitting member (UVC light source 112), and a proximity sensor (114) (see para [0095]).   
Regarding claims 2-5, 7-8, and 16, the limitations of these claims are directed an intended use of the claimed disinfecting device.  The disinfecting device (100) of Cole is capable of being used with an elongate medical appliance as recited in claims 2-5, 7-8 and 16.   A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.

Regarding claim 20, Cole discloses a disinfecting device (germicidal system 100) capable of being used to disinfect for an elongate medical appliance, the disinfecting device comprising: an ultraviolet C (UVC) light transmitting member (aperture 108 in housing 106) configured to irradiate an outer surface of the elongate medical appliance with UVC light, wherein the UVC light transmitting member is capable of being coupled to the elongate medical appliance by clamp (110) which can be used to attach germicidal system (100) to any object that is to be disinfected (see figures 1, 5, 8-9; see para [0080]-[0082]).
Cole further discloses a that the device (100) further comprises a power supply (para [0091], a UVC light emitting member (UVC light source 112) coupled to the light transmitting member (aperture 108 in housing 106) (para [0080]), and a proximity sensor (114) that terminates the UVC light being emitted when a person is detected near the device (see para [0095]).   

9.	Claim(s) 1 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etter et al. (US 2020/0188543 A1) (hereafter “Etter”).
Regarding claims 1 and 15, A disinfecting device (3800 – see fig. 38A) for an elongate medical appliance, the disinfecting device (3800) comprising: an ultraviolet C (UVC) light transmitting member (hinged lid 3802 and base 3804 each containing UVC emitting LED’s) forming a handheld member and configured to at least partially surround and irradiate an outer surface of an elongate medical appliance with UVC light when placed between the lid (3802) and base (3804), wherein the UVC light transmitting member is coupled to the elongate medical appliance when the medical appliance is clamped between .

Allowable Subject Matter
10.	Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 10, the prior art, alone or in combination, fails to teach or suggest wherein the handle comprises: a first clamp; a second clamp; and a grip, in the claimed environment.  Claims 11-14 would be allowable for at least the reasons applied to claim 10 above by virtue of claim dependency.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEAN E CONLEY/               Primary Examiner, Art Unit 1759